Lekela North 250 MW BOO — Non-technical summary

Introduction

The Egyptian government is planning to install 4,300 MW of renewable energy
over the coming three years. As part of these plans, “Lekela Egypt” is planning to
establish a wind power plant with a capacity of 250 MW, operate (BOO) scheme.
The plant is located within wind power plant complex which the Egyptian New &
Renewable Energy Authority (NREA) is planning to establish near the Red Sea
town of Ras Gharib.

The electricity generated from this complex is intended to be connected to the
national electricity grid. EETC will be responsible for construction of the required
transmission lines and substation to accommodate the generated electricity from
all wind power plants and connect to the national electricity grid.

Project Description

The wind plant will comprise of 96 independent 2.6 MW wind turbine generators
(WTGs) manufactured by Siemens Gamesa. The maximum net capacity of the
plant will be 250 MW. With a tip height of 120m and a rotor diameter of 114m, the
turbines are linked in collector circuits that are in turn connected to a new 220kv
/ MV substation within the site boundary. The wind plant layout has been
optimised using wind flow modeling. Areas not suitable for turbine construction —
due to environmental, hydrological, geotechnical or other reasons — have been
excluded. Several access roads will be built for the transport of components and
access during the operations and maintenance phase. The access roads will be
made of compacted soil and gravel and approximately 5m wide.

For the grid-connection EETC are constructing a 220kV overhead transmission
line to connect the site substation to a 500kV/ 200kV substation where the voltage
is stepped up further and the electricity delivered to EETC Transmission System.

An additional ESIA has been commissioned for overhead transmission lines as
the 220kV transmission line will be used exclusively by the project until
subsequent wind developments transition into operations.

The main permanent components of the wind farm development are as follows:
Wind turbines

Pad mounted transformers

Medium Voltage MV collector system

Fenced on-site Substation and Control Building and O&M Building
Three Permanent meteorological masts

Access roads
Figure (1): Location and Layout of WTGs
Project area of influence

The project site is located in the Eastern desert by the Red Sea coast, north of
the town of Ras Ghareb. The nearest residential area, the coastal town of Ras
Ghareb, is about 28 km to the east of the site. The site is serviced by the Ras
Ghareb — Zafarana Highway.

The environmental area of influence for the Project's construction and operations
phases generally comprises its physical footprint plus a buffer zone extending
1km (i.e. the approximate distance of ‘first carry’ of dust particles) from the wind
farm area’s boundary and from the centerline of the transmission line Right of
Way, with localised extensions where needed for access tracks, borrow pits,
temporary construction camps and laydown areas, etc.

The Social area of influence includes the Project physical footprint and buffer
zone as described above (although there is no settlement within this area) and
the town of Ras Ghareb.

Lekela Wind

Figure (2): Project Area of Influence

e Physical Environment
- The climate is warm and dry except for rare and sporadic flash floods
during the winter.
- The prevailing NW-NNW wind dominates most of the year. The
average wind speed in the area is 9.5 m/s.
- The soil of the project site is composed of a hard sandy substrate
covered with gravel, stones and boulders. And there are no
permanent fresh surface water bodies or streams in area.

- The project area falls in an area of low intensity and medium flood
risk. Several hydrological surveys have been undertaken to
determine the routes and risks associated with ephemeral water
courses (wadis). The project design and layout has been optimised
accordingly to eliminate flood risk.

e Biological Environment
- The Lekela Egypt site lies within coastal desert plain and the site has
an absence of vegetation cover.
- The littoral area at Ras Ghareb is highly influenced by human
activities. This is reflected on fauna which is mainly composed of
commensal and opportunistic species. Therefore, potential
mismanagement of waste generated during project activities might
attract commensal and opportunistic species as well as pest species

to the site.

e Migratory birds

Monitoring results of Wider Project area

Given the high importance of this area for Migratory Soaring Birds (MSBs) and
the demonstrated potential for these species to collide with turbine rotor blades
at wind energy projects, detailed flight activity surveys were conducted during
migration periods by Lahmeyer International and Ecoda (2017) for RCREEE
as part of the Strategic and Cumulative Environmental and Social Assessment
(SESA) Active Turbine Management Program (ATMP) for Wind Power
Projects in the Gulf of Suez targeting the overall development area including
Lekela project site.

The survey focused on large soaring species (target species) as these birds
have limited flight ability are less maneuverable, have larger body sizes and
spans and are therefore considered to be significantly more vulnerable by wind
arms. the results of the survey indicated that the migratory of birds during the
spring is higher than the autumn.

Monitoring results of Lekela specific project area
n addition to the monitoring activities carried out for the wider area,
Lekela has conducted detailed bird flight activity surveys focused on
the project site over three spring and autumn migration seasons
between 2015 and 2018. Specifically:
- Autumn 2015, 16 August to 5 November 2015, for a period of
82 days
- Spring 2016, 10 February to 15 May 2016, for a period of 96
days
- Spring 2017, 20 February to 15 May 2017, for a period of 85
days
- Autumn 2017, 15 August to 5 November 2017 for a period of 83
days
- Spring 2018, 15 February to 15 May 2018, for a period of 90
days.

- Autumn 2018, 15 August to 5 November 2018, for a period of
83 days.

The field methodology and data analysis used for the project surveys followed
the guidelines of the “Environmental Impact Assessment Guidelines and
Monitoring Protocols for Wind Energy Development Projects with a particular
reference to Migratory Soaring Birds” (MSB Project 2013); which includes
guidelines developed by the UNDP/BirdLife International Migratory Soaring
Birds Project and adopted by the EEAA. This was also the approach adopted
by Lahmeyer and Ecoda while undertaking the SESA for RCREEE in 2017.
To support seasonal bird surveys and improve Lekela’s understanding of
migratory bird behavior two additional studies have been undertaken. Lekela
A Critical Habitat Assessment (CHA) of the project area, and a Cumulative
Effects Assessment (CEA) to assess the potential impacts of additional wind
energy developments in the Gulf of Suez Region. The migratory bird species
determined to be at-risk in the absence of mitigation programmes are included
in table 1.
Table 1: at-risk migratory bird species

Black Stork Ciconia nigra LC Yes Yes 2018 1000 8.40
Booted Eagle Hieraaetus pennatus LC Yes 418 NR 139
Common Crane Grus grus Lc Yes 1002 NR 0.44
Great White Pelican Pelecanus onocrotalus Lc Yes Yes 1078 183 27
Steppe Eagle Aquila nipalensis EN Yes Yes 3077 3 46
White Stork Ciconia ciconia Lc Yes Yes 29874 11302 6.6
Black Kite Milvus migrans LC Yes 2026 222 1
Egyptian Vulture rus EN Yes Yes 38 NR NA
Eurasian Buzzard Buteo buteo Lc Yes Yes NR NR 0
propean Honey- Pernis apivorus Lc Yes Yes 10869 5578 2.09
Greater Spotted Eagle Clanga clanga VU Yes Yes 14 NR NA
Levant Sparrowhawk Accipiter brevipes LC Yes Yes 1277 9 64
Pallid Harrier Circus macrourus NT Yes 26 25 NA
Eastern Imperial Eagle Aquila heliaca n/a VU Yes 16 NR NA
Sooty Falcon Falco concolor n/a VU Yes 1 7 NA

¢ — NA= Not Available

¢ NR=Not Recorded

e Eurasian Buzzard was not recorded in any of the 6 monitoring seasons, a number of other species are

not recorded in Autumn, both inside or outside, while the Common Crane was not recorded inside the
site in Autumn
¢ _ Allspecies are either compared to flyway or global population

NTS for Lekela Egypt BOO wind plant at Gulf of Suez 7

4. Alternatives

The project assessed different configurations including the options of having
120 WTGs rated at 2.1MW with a rotor diameter of 92m, 70 WTGs with 114m
diameter rated at 3.6MW, or 96 WTGs with 114m diameter rated at 2.6MW.
Collision risk modelling suggested that the selected configuration of 96 WTGs
would not present a greater collision risk to species using the project site
airspace than the next viable alternative option of 70 3.6MW turbines.”

The “no-development’” alternative has not been given further consideration as
the land proposed for the development is owned by NREA and has been
designated for renewable energy projects. It is worth mentioning that the project
allows Egypt to benefit from one of its main renewable energy resources. The
project will also contribute to meeting part of continuously increasing energy
needs in Egypt. In addition, the project contributes to lessening greenhouse
gases emissions that would have been generated if the same amount of energy
was generated from fossil fuel fired power plants.

5. Environmental and Social Impacts Assessment and
Mitigation

Positive Impacts

- Employment

It is estimated that during the construction phase the project would provide
about 350 direct job opportunities. During operation, permanent employees on
site are expected to be approximately 20. Priority will be given to the local
workforce. The project will provide ‘on-the-job’ training for local people which
can increase their skills level so that they will be employable on other wind
power projects.

- National energy security

During operation, this project will directly provide electricity from wind energy
at utility scale. Therefore, the project allows Egypt to benefit from one of its
main renewable energy resources rather than using fossil fuels.

- Reduction of GHG Emissions

Operational wind energy projects generate zero-carbon power. Thus, this
project contributes to minimizing greenhouse gases emissions, particularly
COz, that would have been generated if the same amount of energy had been
generated from conventional fossil fuel fired power plants.

Potential Negative Impacts
- Ambient Air Quality

Construction activities may result in minor, localized, short term, air quality
impacts in the workplace area. Lekela Egypt and their contractors will
ensure that all vehicles entering or leaving the site carrying a load that may
generate dust are covered. Additionally, Lekela Egypt and their contractors
will install, operate and maintain dust control measures and/or equipment.

- Ambient Noise Levels
The activities that can generate noise during construction are excavations,
earthworks, concreting and construction equipment. The use of

Environics October 2018
NTS for Lekela Egypt BOO wind plant at Gulf of Suez 8

construction equipment may result in localized, short term, increase in
noise levels. It is not expected that noise from the construction activities
would pose impacts on the neighboring areas as they are located at
significant distances. Thus, the impact on ambient noise from the
construction activities is considered minor.

Soil

Potential impacts during construction and operation phases generally
result from domestic wastewater management, material and waste storage
accidental spills from machinery, and potential spills from the diesel
generator and lubricating oils. Mitigation measures include good
housekeeping and waste management procedures.

Water

Water consumption during construction for the different construction
activities is estimated as 62 m°. While domestic water consumption during
operation will be primarily due to domestic uses. It is worth mentioning that
the impact of this project on water resources consumption is of little
consequence and insignificant.

Impact on the Biological Environment

Habitats

The site is located within the vast coastal desert plain. This ecosystem is
characterized by an almost total absence of water and, accordingly, the
vegetation cover is very low and animal life is mainly found in wadis. Due
to the incredibly sparse landscape the project ESIA concluded that the
residual impacts of construction on habitats are considered to be low.
Various environmental plans will be employed during construction so that
the project environmental footprint is managed appropriately.

Flora
As discussed the site habitat is very sparse. Any vegetation on site is
extremely scarce and widely scattered. Hence, project activities can easily
avoid impacts on vegetation when erecting the turbines and limiting off-
road driving within the project sites. Similar to the above, the ESIA
concluded that residual impacts on flora would be minimal, and impacts
would be managed by applying appropriate environmental management
plans.

Fauna (excluding migratory birds)

The importance of the project sites as a habitat for animals is limited. Local
animals (including the spiny tailed lizard) might be affected by disturbances
during the construction phase. However, disturbance effects are limited to
a rather small area. Thus, local animals should be able to find alternative
habitats during construction. Moreover, construction works are limited in
time and local animals can repopulate the area after construction. The
project will undertake mitigation measures such as implementing waste
management plans, limiting work activities to daytime and as much as
possible, reduce activities during sensitive periods of the year (such as
breeding seasons).

Wind turbines can also present a risk to bats due to collisions with turbine
blades. The risk to bats has been considered, however the project area is
not considered an appropriate habitat for bats and activity is expected to
be low.

Environics

October 2018
NTS for Lekela Egypt BOO wind plant at Gulf of Suez 9

Migratory birds

It has been determined from extensive surveys, including the project-
specific ESIA and RCREEE SESA that the project site is located within a
key region for migratory soaring birds traveling between Southern Africa
and Northern Europe. Some of these populations are endangered, and
the project has undertaken to apply best-practice mitigation across all
phases of design, construction and operations.

Design Phase

Decisions were taken at the design stage to reduce potential adverse

effects of the project on migratory birds. These included:
o Avoiding turbine options with lattice towers. Lattice towers offer

suitable perching sites and, thus, might attract birds

o Ensuring enough spaces between the turbines

Painting turbine blades to increase blade visibility

o Restrict turbine height to a reasonable maximum total height of
120m

o Reduce lighting of wind turbines to the minimum required by the
Egyptian Civil Aviation Authority.

o Connect turbine arrays to the main sub-station by using
underground cabling.

°

Construction phase

The construction phase is not expected to have any material impacts on
migratory birds. As above, appropriate designs have been selected to
minimise risk once the plant is operational.

Operation phase

The impact of the operation phase on the migratory birds is considered
potentially significant. According to the SESA, the major potential hazards
to migrating birds are mortality due to collision as well as barrier effects.

In addition to the Strategic Impact Assessment for the whole wind farms in
the area, Environics has carried out site specific autumn and spring
Collision Risk Assessment for the Lekela project.

The outcome of the study predicts that the total potential casualty level
from active wind turbines (without any mitigation measures) within the
study area be about between 24 and 61 birds during autumn and 40 and
101 birds during spring.

Biodiversity risk management

The following mitigation measures are proposed for Lekela project during

operation phase:

- Conducting bird migration monitoring surveys during peak migration
periods in spring and autumn to further understand flight behavior
and inform on-going mitigation.

- Maintain the unattractiveness of the site to migrant birds. This is
achieved by rigorously banning any type of cultivation, or plantation
of green areas in or around the site;

- Reducing risks from power lines by installing markers (flight
diverters) or routing power cables underground.

- On-site monitoring and shut-down on demand (SOD) will be
undertaken by bird observers situated in key vantage points on the
project from the beginning of operations.

Environics

October 2018
NTS for Lekela Egypt BOO wind plant at Gulf of Suez 10

- SOD involves WTGs being shut-down when on-site bird spotters
believe certain criteria have been triggered (observation of priority
species, observation of larger bird flocks, incoming sand storms etc.)

- Avoiding construction in wadis and minimizing impacts to Egyptian
Spiny-tailed Lizard through avoidance of burrows and minimizing the
tisk of mortalities

- Monitoring fatalities and completing carcass surveys to evaluate the
effectiveness of SOD.

Additional mitigation and monitoring actions were proposed following

supplemental biodiversity and avifauna studies (Section 7).

6. Environmental Management Plan

The project's environmental and social management plan (ESMP) consists of
a set of mitigation, monitoring and institutional measures that should be
performed during the construction and operation phase to ensure the sound
environmental performance of the project.

The project will ensure that contractors will carry out necessary measures to
minimize impacts. This is to be included in the contractor’s scope of work
(contract) and addressed in the contractor management plan. This will be in
accordance with the national laws as well as the IFC EHS guidelines and the
workers’ accommodation processes and standard.

Generally, the main impacts resulted from the project have been identified and
will be mitigated by applying the proposed mitigation measures and
management plans in the project's design. The rest of impacts will be minimized
as much as possible by implementing the mitigation measures proposed in the
environmental management plan. The adaptive management program will
ensure the continuous environmental compliance.

7. Supplementary Biodiversity and Avifauna studies

Critical Habitat Assessment
A Critical Habitat Assessment (CHA) for the project was undertaken by The
Biodiversity Consultancy (TBC). A CHA is a framework for identifying whether
the area is of global importance for biodiversity. It follows a set of criteria and
thresholds developed by the IFC and EBRD. Specifically, this CHA set out to:
1) Identify Critical Habitat-qualifying biodiversity, Priority Biodiversity Features
and Natural Habitat associated with the Project (as defined by IFC
Performance Standard 6, and EBRD Performance Requirement 6).
2) Outline the implications of the outcome of the assessment for the project
and
3) Identify and recommend next steps for project in order for them to meet
lender requirements.

The assessment considered a broader area than just the direct Project
footprint, to ensure all Project risks were taken into consideration. For
migratory birds, TBC assessed the potential presence of Critical Habitat in the
entire migratory bird flyway corridor within Egypt and the Important Bird Area
(IBA) in Gebel Al-Zeit which lies less than 12 km from the proposed project
area .

The assessment concluded that, since there was no evidence that the
migratory bird species regularly use the area as a stop-over site in normal

Environics October 2018
NTS for Lekela Egypt BOO wind plant at Gulf of Suez 11

circumstances, or that this area is a particular bottleneck within the already-
restricted flyway, the Project does not occur in Critical Habitat. Nonetheless, it
is close to an area of Critical Habitat (Gebel El Zeit IBA) and globally
important numbers of migratory soaring birds pass over the Project area. This
means the Project will need to pay special attention to management of
biodiversity impacts, particularly to avoid collisions of migratory soaring birds
and highlights the priority biodiversity that the Project needs to consider
during more detailed mitigation planning .

As the Project is located in an area which seasonally sees globally-important
concentrations of migratory soaring birds, contains Priority Biodiversity
Features and is broadly Natural Habitat, the Project will need to achieve at least
no net loss for the Egyptian Spiny-tailed Lizard, eleven priority migratory
soaring bird species, and Natural Habitat, and to demonstrate this achievement
through a robust monitoring and adaptive management programme.

Analysis of Cumulative Effects to Biodiversity

An additional cumulative effects analysis undertaken by TBC provides an
assessment of the potential cumulative effects to biodiversity for the Lekela
project in the study area. The analysis includes:

- A list of priority VECs assessed to be at highest risk of cumulative
effects from wind farm development in the study area (13 birds and two
bats), and information on three potential ecosystem-level VECs;

- Impact thresholds for bird VECs above which adaptive management
actions are required; and

- Mitigation and monitoring actions for priority VECs, including identifying
opportunities where Lekela can contribute to the management of
cumulative effects.

An approach modelled on the Tafila Region Wind Power Projects Cumulative
Impact Assessment (IFC 2017) was developed and modified to local conditions
to determine priority VECs for the Project. For birds the approach relies on five
integrated steps. Step 1 identified a list of 193 bird species which were known,
or likely, to be present in the study area. Step 2 refined this list to 35 ‘sensitive’
species, based on a combined assessment of their vulnerability (ie global rarity)
and the relative importance of the Gebel El Zeit study area for each species.
Step 3 assessed the cumulative Likelihood of Effect of wind farm developments
in the study area on each of 35 sensitive species. Step 4 identified fatality
thresholds for priority bird VECs. In step 5, a suite of Mitigation and Monitoring
Actions are proposed. A similar (but simplified) approach is followed for
mammals and reptiles.
The results show that 13 bird species, and two bats are considered priority
VECs for the Project.
A set of mitigation and monitoring actions are proposed. These include those
to be adopted by Lekela, and those that Lekela will undertake or support in
order to contribute to managing cumulative effects from wind farm
developments in the wider region. These mitigation and monitoring actions are
aimed at minimizing turbine blade and power line collision fatalities for the 13
priority bird VECs, as well as for other bird and bat populations identified as at
high risk, during the operational phase. The approach follows industry good

practice and focuses on two areas:

Environics October 2018
NTS for Lekela Egypt BOO wind plant at Gulf of Suez 12

1) On-site mitigation and monitoring methods, to minimise collision risk,
validate the effectiveness of proposed mitigation methods, allow estimation
of residual impacts and provide information to adapt monitoring and
mitigation to prevailing conditions; and,

2) Collaborative efforts with other wind farm entities, to minimise the
cumulative effects of all the proposed wind farm developments in the area.

By adopting these best-practice mitigation measures and monitoring actions, Lekela
will be able to reduce its impact as far as practicable for the identified VECs. By doing
this, Lekela sets a benchmark for other wind projects in the study area and provides
an example of successful best-practice implementation for others to follow.

Environics October 2018
